Citation Nr: 1021720	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  08-36 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
fracture, malunion of left wrist, currently rated 10 percent 
disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from July 1981 to October 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

In correspondence from the Veteran received by VA in April 
2010, prior to the promulgation of a decision in the appeal, 
the Veteran withdrew the appeal of entitlement to an 
increased rating for residuals of fracture, malunion of left 
wrist, and entitlement to a TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issues of entitlement to an increased 
rating for residuals of fracture, malunion of left wrist, and 
entitlement to a TDIU.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204.

In this case, the Veteran withdrew his appeal of entitlement 
to an increased rating for residuals of fracture, malunion of 
left wrist, and entitlement to a TDIU, in correspondence 
received by VA in April 2010.  Thus, there remain no 
allegations of errors of fact or law for appellate 
consideration with respect to these issues.  Accordingly, the 
Board does not have jurisdiction to review the appeal on 
these matters, and the issues of entitlement to an increased 
rating for residuals of fracture, malunion of left wrist, and 
entitlement to a TDIU are dismissed.


ORDER

Entitlement to an increased rating for residuals of fracture, 
malunion of left wrist, is dismissed.

Entitlement to a TDIU is dismissed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


